PER CURIAM.
Jacen Lile Bridges and Katrina Griffin were indicted in October 2004 for conspiring to distribute more than a kilogram of heroin. They eventually moved to dismiss for violation of the Speedy Trial Act, and the district court1 granted their motions in July 2007 and dismissed the indictments against them without prejudice. Bridges and Griffin appeal, arguing that the dismissals should have been with prejudice. The United States contends that their appeals should be dismissed because the district court order dismissing their indictment is not a final order within the meaning of 28 U.S.C. § 1291. Because these appeals are neither from a final judgment nor fit within the collateral order exception, see United States v. Holub, 944 F.2d 441 (8th Cir.1991), they are dismissed for lack of jurisdiction.

. The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri.